Exhibit 10.37

 

BOYD GAMING CORPORATION 1996 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

Grant Number «Number»

 

This Agreement is made as of September 23, 1998 (the “Grant Date”), between BOYD
GAMING CORPORATION (the “Company”) and «First_Name» «Last_Name» (“Optionee”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the Boyd Gaming Corporation 1996 Stock
Incentive Plan (the “Plan”), which Plan is incorporated in this Agreement by
reference and made a part of it; and

 

WHEREAS, the Company regards Optionee as a valuable employee of the Company, and
has determined that it would be to the advantage and in the interest of the
Company and its stockholders to grant the options provided for in this Agreement
to Optionee as an inducement to remain in the service of the Company and its
Affiliates (as defined in the Plan) and as an incentive for increased efforts
during such service;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties to this Agreement hereby agree as follows:

 

1. Grant of Option. The Company hereby grants to the Optionee an option (the
“Option”) to purchase «Shares_Granted» shares of Common Stock (the “Shares”) at
the exercise price of $4.5625 per share (the “Exercise Price”) subject to the
terms, definitions and provisions of the Company’s 1996 Stock Incentive Plan
(the “Plan”) adopted by the Company, which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

2. Exercise of Option.

 

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the attached Statement of Option
Activity and with the applicable provisions of the Plan and this Option
Agreement. In the event of termination of Optionee’s Continuous Status as an
Employee, Director or Consultant, this Option shall be exercisable in accordance
with the applicable provisions of the Plan and this Option Agreement. This
Option shall be subject to the provisions of Section 11 of the Plan relating to
the exercisability or termination of the Option in the event of a Corporate
Transaction, Change in Control or Subsidiary Disposition.

 

(b) Vesting Schedule Subject to other limitations contained in this Agreement,
the option shall vest and become exercisable by the Optionee at the rate of
one-third per year on the first day of each successive twelve-month period for a
three-year period beginning one year from the Grant Date.

 

1



--------------------------------------------------------------------------------

(c) Termination Period: This Option may be exercised for three (3) months after
termination of the Optionee’s employment or consulting relationship, or such
longer period as may be applicable upon death or disability of Optionee as
provided in the Agreement. In the event of the Optionee’s change in status from
Employee to Consultant or Consultant to Employee, this Option Agreement shall
remain in effect. In no event shall this Option be exercisable later than the
Term/Expiration Date set forth above.

 

(d) Method of Exercise. This Option shall be exercisable only by delivery of an
Exercise Notice (attached as Exhibit A) which shall state the election to
exercise the Option, the whole number of Shares in respect of which the Option
is being exercised, such other representations and agreements as to the holder’s
investment intent with respect to such Shares and such other provisions as may
be required by the Administrator. Such Exercise Notice shall be signed by the
Optionee and shall be delivered in person or by certified mail to the Vice
President Tax and Financial Administration or other designated representative at
the Company’s office located at 2950 S. Industrial Road, Las Vegas, NV 89109,
accompanied by payment of the Exercise Price. The Option shall be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
Exercise Price.

 

No Shares will be issued pursuant to the exercise of the Option unless such
issuance and such exercise shall comply with all Applicable Laws. Assuming such
compliance, for income tax purposes, the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.

 

(e) Taxes. No Shares will be issued to the Optionee or other person pursuant to
the exercise of the Option until the Optionee or other person has made
arrangements acceptable to the Administrator for the satisfaction of foreign,
federal, state and local income and employment tax withholding obligations.

 

3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee; provided,
however, that such exercise method does not then violate an Applicable Law:

 

(a) cash;

 

(b) check

 

(c) surrender of shares of Common Stock of the Company (including withholding of
Shares otherwise deliverable upon exercise of this Option) which have a Fair
Market Value on the date of surrender equal to the Exercise Price of the Shares
as to which the Option is being exercised (but only to the extent that such
exercise of the Option would not result in an accounting compensation charge
with respect to the shares used to pay the exercise price unless otherwise
determined by the Administrator); or

 

(d) delivery of a properly executed Exercise Notice together with such other

 

2



--------------------------------------------------------------------------------

documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the Exercise Price.

 

4. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company. In addition, this
Option may not be exercised if the issuance of the Shares, subject to the Option
upon such exercise, would constitute a violation of any Applicable Laws.

 

5. Termination of Relationship. In the event the Optionee’s Continuous Status as
an Employee or Consultant terminates, the Optionee may, to the extent otherwise
so entitled at the date of such termination (the “Termination Date”), exercise
this Option during the Termination Period set out in the Notice of Stock Option
Grant. Except as provided in Sections 6 and 7 below, to the extent that the
Optionee was not entitled to exercise this Option on the Termination Date, or if
the Optionee does not exercise this Option within the Termination Period, the
Option shall terminate.

 

6. Disability of Optionee. In the Optionee’s Continuous Status as an Employee or
Consultant terminates as a result of his or her disability, the Optionee may,
but only within twelve (12) months from the Termination Date (and in no event
later than the Term/Expiration Date), exercise the Option to the extent
otherwise entitled to exercise it on the Termination Date. To the extent that
the Optionee was not entitled to exercise the Option on the Termination Date, or
if the Optionee does not exercise such Option to the extent so entitled within
the time specified herein, the Option shall terminate.

 

7. Death of Optionee. In the event of the Optionee’s death, the Option may be
exercised at any time within twelve (12) months following the date of death (and
in no event later than the Term/Expiration Date), by the Optionee’s estate or by
a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent the Optionee could exercise the Option at
the date of death.

 

8. Transferability of Option. This Option may be transferred by the Optionee in
a manner and to the extent acceptable to the Administrator as evidenced by a
written statement signed by the Company and the Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs and successors
of the Optionee.

 

9. Term of Option. This Option may be exercised only within the term set out in
the Notice of Stock Option Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement. The Option
Period shall commence on the Grant Date and except as provided in paragraphs 6
and 7 above, shall terminate ten (10) years from the date of grant (the
“Termination Date”).

 

10. Tax Consequences. Set forth below is a brief summary as of the date of this
Option Agreement of some of the federal tax consequences of exercise of this
Option and

 

3



--------------------------------------------------------------------------------

disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a) Exercise of Non-Qualified Stock Option. There may be a regular federal
income tax liability upon the exercise of a Non-Qualified Stock Option. The
Optionee will be treated as having received compensation income (taxable at
ordinary income tax rates) equal to the excess, if any, of the Fair Market Value
of the Shares on the date of exercise over the Exercise Price. If Optionee is an
Employee or a former Employee, the Company will be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount in cash equal to a percentage of this compensation
income at the time of exercise, and may refuse to honor the exercise and refuse
to deliver Shares if such withholding amounts are not delivered at the time of
exercise.

 

(b) Disposition of Shares. In the case of a Non-Qualified Stock Option, if
Shares are held for at least one year, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. In the case of an Incentive Stock Option, if Shares transferred
pursuant to the Option are held for at least one year after receipt of the
Shares and are disposed of at least two years after the Date of Grant, any gain
realized on disposition of the Shares also will be treated as long-term capital
gain for federal income tax purposes.

 

11. Entire Agreement: Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes, in
their entirety, all prior undertakings and agreements of the Company and the
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a written statement
signed by the Company and Optionee. This agreement is governed by Nevada law
except for that body of law pertaining to conflicts of laws.

 

12. Headings. The captions used in this Option are inserted for convenience and
shall not be deemed a part of this Option for construction or interpretation.

 

13. Interpretation. Any dispute regarding the interpretation of this Option
Agreement shall be submitted by the Optionee or by the Company forthwith to the
Company’s Board of Directors or the Administrator that administers the Plan,
which shall review such dispute at its next regular meeting. The resolution of
such dispute by the Board or the Administrator shall be final and binding on all
persons.

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S 1996

 

4



--------------------------------------------------------------------------------

STOCK INCENTIVE PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER
UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR
CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY
AT ANY TIME, WITH OR WITHOUT CAUSE.

 

Optionee acknowledges receipt of a copy of the Plan and represents that he is
familiar with the terms and provisions thereof, and hereby accepts this Option
Agreement subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Option Agreement. Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or this Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address.

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed on its
behalf, and Optionee has hereunto set his hand as of the day and year first
written above.

 

BOYD GAMING CORPORATION By:  

 

--------------------------------------------------------------------------------

William S. Boyd

Its:  

Chairman of the Board and

Chief Executive Officer

OPTIONEE:

 

--------------------------------------------------------------------------------

(Signature)

«First_Name» «Last_Name»

--------------------------------------------------------------------------------

(Printed Name)

«Address_Line_1»

--------------------------------------------------------------------------------

(Address)

«City» «State» «Zip_Code»

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

BOYD GAMING CORPORATION 1996 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

 

Boyd Gaming Corporation

2950 S. Industrial Road

Las Vegas, Nevada 89109-1100

 

Attention: Rick Darnold - Vice President

 

1. Exercise of Option. Effective as of today,             ,             
            , the undersigned (“Optionee”) hereby elects to exercise Optionee’s
option to purchase              shares of the Common Stock (the “Shares”) of
Boyd Gaming Corporation (the “Company”) under and pursuant to the Company’s 1996
Stock Incentive Plan (the “Plan”) and the Non-Qualified Stock Option Agreement
dated September 23, 1998, (the “Option Agreement”).

 

2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

 

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, not withstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such stock certificate promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

 

4. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares.

 

5. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice

 

6. Taxes. Optionee agrees to satisfy all applicable federal, state and local
income and employment tax withholding obligations and has made arrangements
acceptable to the Company to satisfy such obligations.

 

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon Optionee and his or her heirs, executors,
administrators, successors and assigns.

 

6



--------------------------------------------------------------------------------

8. Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

 

9. Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Optionee or by the Company forthwith to the
Company’s Board of Directors or the Administrator that administers the Plan,
which shall review such dispute at its next regular meeting. The resolution of
such a dispute by the Board or Administrator shall be final and binding on all
persons.

 

10. Governing Law Severibility. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada excluding that body
of law pertaining to conflicts of law. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.

 

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

 

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purpose and intent of this agreement.

 

13. Entire Agreement. The Plan and the Option Agreement are incorporated herein
by reference. This Exercise Notice, the Plan and the Option Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes, in their entirety, all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a written statement signed by the Company and Optionee.

 

Submitted by:

 

Accepted by:

OPTIONEE:

  BOYD GAMING CORPORATION

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

(Signature)

  Its:  

 

--------------------------------------------------------------------------------

Address:

--------------------------------------------------------------------------------

 

Address:

--------------------------------------------------------------------------------

   

2950 South Industrial Road

Las Vegas, Nevada 89109-1100

 

Revised 7/3/97

 

7